Citation Nr: 1014873	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These issues were initially characterized as petitions 
to reopen for new and material evidence.  They came before 
the Board in July 2007 and January 2009.  In July 2007, the 
Board reopened the claim for service connection for tinnitus, 
and in January 2009, the Board reopened the claim for service 
connection for hearing loss.  Thus, the present issues before 
the Board are entitlement to service connection for bilateral 
tinnitus and bilateral hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus has not been shown to be 
etiologically related to in-service noise exposure; nor has 
it been shown to have initially manifested within a year of 
separation from service.  

2.  The Veteran's bilateral hearing loss has not been shown 
to be etiologically related to in-service noise exposure; nor 
has it been shown to have initially manifested within a year 
of separation from service.  


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including organic 
neurological disorders such as sensorineural hearing loss and 
tinnitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Evidence

Service treatment records do not contain any complaint or 
findings regarding hearing loss.  The first documented 
evidence of hearing loss is a September 1976 VA audiology 
examination report.  The Veteran was found to have mild to 
moderate, bilateral sensorineural hearing loss.  

As part of his April 2002 claim, the Veteran submitted a 
February 2002 private audiogram measuring his hearing acuity.  

The Veteran underwent a VA audiology examination in April 
2008.  He reported experiencing progressively worsening 
hearing loss and tinnitus in both ears.  The examiner 
reviewed the claims file and conducted a clinical examination 
in accordance with 38 C.F.R. § 4.85.  The audiologist noted 
that the initial documentation of hearing loss occurred over 
20 years following separation.  However, he reported that it 
is at least as likely as not related to military service.  
The audiologist provided a March 2009 addendum to the initial 
April 2008 audiology examination.  He stated that he re-
reviewed the claims file and determined that there was no 
evidence showing that the Veteran's hearing loss or tinnitus 
is related to military service.  He concluded that it is not 
at least as likely as not that the Veteran's hearing loss was 
related to military service.     

Analysis 

Service treatment records do not show that the Veteran had a 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 during active service.  Nevertheless, laws and 
regulations do not require in-service complaint of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  The Board finds the Veteran credible in his reports 
of in-service noise exposure as the record shows he 
participated in combat.  

Considering the April 2008 VA audiology report and the March 
2009 addendum together, it is clear that the audiologist 
misstated his conclusion in the April 2008 report.  He 
clearly stated his opinion in March 2009 based upon an 
additional review of the claims file.  He opined that the 
present hearing loss is not related to military noise 
exposure as the onset occurred approximately 20 years 
following service.  This evidence does not support the 
Veteran's contention of military noise exposure causing his 
hearing loss and tinnitus.  

Indeed, the only evidence of record supporting the Veteran's 
claim is his own lay opinion.  Even if the recent contentions 
of the Veteran could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the opinion set forth in the March 2009 VA 
opinion and the complete absence of complaints of, or 
treatment for, any disability as defined under 38 C.F.R. § 
3.385 either in service or soon thereafter.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 
201 (1996).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral tinnitus 
and hearing loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application, VA is required to notify the claimant and 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  

The Veteran was given notice fulfilling the requirements of 
38 C.F.R. § 3.159(b) in April 2002, prior to the issuance of 
the appealed January 2004 rating decision.  He received an 
additional letter in August 2007 containing the specific 
notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  While this letter was furnished after the 
issuance of the appealed rating decision, the appeal was 
subsequently readjudicated in Supplemental Statements of the 
Case issued in May 2008 and October 2009.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA must also ensure compliance with prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In this instance, the Board remanded the claim in July 2007 
for the RO to ask the Veteran if he was in receipt of Social 
Security Administration (SSA) benefits, provide additional 
notification, and schedule an audiology examination.  The 
Veteran did not respond to the August 2007 letter asking him 
to identify any SSA records.  The August 2007 letter also 
complied with the notification actions required by the 
remand.  The Veteran was also given a VA audiology 
examination in April 2008.  The January 2009 Board remand 
contained instructions to contact the audiologist conducting 
the April 2008 VA audiology examination for clarification.  
The audiologist provided a March 2009 opinion that clarified 
the prior examination.  The Board finds that the record 
reflects compliance with all prior remand instructions.  See 
id.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
given a VA examination in April 2008.  The Veteran's 
representative asserted that the VA examination was 
inadequate as it did not contain an etiology opinion and 
failed to mention a prior favorable opinion.  The record 
shows that the April 2008 audiologist mistyped his opinion 
and provided a March 2009 note to clarify that he did not 
believe the Veteran's hearing loss or tinnitus is related to 
his military service.  The record does not contain an 
additional favorable opinion.  The Board finds the VA 
audiology examination fully adequate for the purposes of 
adjudication since it reflects a review of the claims file, 
pertinent reports by the Veteran, and a medical opinion 
supported by a rationale.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); 38 C.F.R. § 4.85(a). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral tinnitus is denied.

Service connection for bilateral hearing loss is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


